Citation Nr: 1821920	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-17 371	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim to establish service connection for a right ankle disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.  

3.  Entitlement to an evaluation in excess of 20 percent for service-connected frostbite residuals of the left foot.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected frostbite residuals of the right foot.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis.  

6.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for bunions of the left foot, to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for bunions of the right foot, to include as secondary to a service-connected disability.  

9.  Entitlement to service connection for hammertoes of the left foot, to include as secondary to a service-connected disability.  

10.  Entitlement to service connection for hammertoes of the right foot, to include as secondary to a service-connected disability.  

11.  Entitlement to service connection for a gastrointestinal disability, to include as due to undiagnosed illness or other qualifying medically unexplained chronic multisymptom illness.

12.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1987 to August 1993, to include service in Southwest Asia Theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and April 2014 and May 2015 rating decisions by the RO in Columbia, South Carolina.  After the October 2009 rating decision was promulgated, appellate jurisdiction of the issues decided therein was transferred to the Columbia RO, from where the appeal was received by the Board.

The Board notes that service connection for bilateral plantar fasciitis was established by the Columbia RO in an April 2014 rating decision; a noncompensable (zero percent) evaluation was assigned, effective from June 5, 2013.  In another rating decision later that month, the RO increased the initial evaluation assigned for this disability from zero percent to 10 percent, effective from the date of service connection.  The Veteran expressed disagreement with this partial allowance with respect to the assigned initial evaluation, and the present appeal ensued.  To the extent that the partial allowance in the latter April 2014 rating decision did not represent a complete grant of the benefits sought, the issue remains in appellate jurisdiction.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In December 2017, the Veteran presented testimony in support of his appeal at a Board hearing conducted by the undersigned Veterans Law Judge via videoconferencing equipment.  A transcript of the December 2017 hearing is associated with the file.  

Issue no longer on appeal

In the earlier April 2014 rating decision, the RO also denied the Veteran's claim to establish service connection for erectile dysfunction.  The Veteran expressed disagreement with this determination, among other, in a timely manner and initiated an appeal.  However, in a September 2015 Decision Review Officer (DRO) decision, the RO established service connection for this disability and Special Monthly Compensation (SMC) for loss of use of a creative organ, both awards effective from June 5, 2013.  The Veteran has not expressed disagreement with these determinations or the assigned effective dates, and thus, those issues are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59   (Fed. Cir. 1997).

The issues of (1) entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, (2) entitlement to an evaluation in excess of 20 percent for service-connected frostbite residuals of the left foot, (3) entitlement to an evaluation in excess of 20 percent for service-connected frostbite residuals of the right foot, (4) entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis, (5) entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, (6) entitlement to service connection for bunions of the left foot, to include as secondary to a service-connected disability, (7) entitlement to service connection for bunions of the right foot, to include as secondary to a service-connected disability, (8) entitlement to service connection for hammertoes of the left foot, to include as secondary to a service-connected disability, (9) entitlement to service connection for hammertoes of the right foot, to include as secondary to a service-connected disability, (10) entitlement to service connection for a gastrointestinal disability, to include as due to undiagnosed illness or other qualifying medically unexplained chronic multisymptom illness, and (11) entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying medically unexplained chronic multisymptom illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's claim to establish service connection for a right ankle disability.  

2.  The Veteran did not express timely disagreement with the March 2005 rating decision, and VA did not receive pertinent new and material evidence regarding the issue denied within the appellate period.  

3.  Evidence received since the final March 2005 rating decision raises a reasonable possibility of substantiating the Veteran claim to establish service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received by VA subsequent to the March 2005 rating decision to reopen the claim of entitlement to service connection for a right ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection (direct and secondary) and New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2017).  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

Analysis - petition to reopen

As noted in the Introduction, the RO denied service connection for a right ankle disability in the March 2005 rating decision because, at that time, there was no evidence of an in-service disability or congruent symptoms and no medical nexus between a current disability and an in-service event, injury, or symptom.  The Veteran was notified of the decision that same month, but the Veteran did not submit an expression of disagreement or evidence or pertinent new and material evidence within one year of the RO's March 2005 rating decision.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

In light of above, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

The Veteran submitted evidence pertaining to his asserted right ankle disability in June 2013, and the RO accepted this as a petition to reopen the previously-denied claim to establish service connection for this disability.  It is unclear whether the RO reopened the Veteran's previously-denied claim during the pendency of the appeal, as the September 2015 Statement of the Case (SOC) reflects contradictory findings that the claim had, and had not, been reopened.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in March 2005 was the RO's finding that there was no evidence of an in-service disability or congruent symptoms and no medical nexus between a current disability and an in-service event, injury, or symptom.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 2005 rating decision that addresses these bases.  

Initially, the Board notes that, during the pendency of the present appeal, the Veteran has asserted that his right ankle disability is caused or aggravated by another service-connected disability, and this theory of entitlement (secondary service connection) was neither brought by the Veteran nor considered by the RO at the time of the March 2005 rating decision.  In this regard, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a claimant attempts to reopen a previously-denied claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a Veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Thus, this alternative theory of entitlement must also be considered on a "new" and "material" basis.

Evidence submitted and obtained since the March 2005 rating decision includes the Veteran's assertions at the December 2017 hearing that his right ankle disability is caused or aggravated by a service-connected disability, to specifically include frostbite residuals of both feet.  The Board notes that this this lay evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  As stated above, this assertion is considered to be competent and credible for the limited purposes of reopening the previously-denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Further, despite the contradictory statements in the September 2015 SOC, it appears that the RO also considered this to be new and material, as a VA examination and opinion to address the theory of secondary service was conducted and sought in August 2016; however, as will be further discussed below, the requested secondary opinion involved a disability for which service connection has not been establish.  Nonetheless, the Board, thus, finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right ankle disability.  On that basis, the previously-denied claim is reopened.  


ORDER

New and material evidence having been presented, the Veteran's previously-denied claim to establish service connection for a right ankle disability is reopened, and to that extent only, the appeal is granted.



REMAND

While further delay is regrettable, the Board concludes that the remaining issues on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating his appeal.  The Board will address the reason(s) for remanding these issues in turn.  

As an initial matter, the Board observes that the record reflects that the Veteran has been diagnosed with no fewer than 10 distinct disabilities affecting his lower extremities - some of which are service-connected (frostbite residuals of the feet, peripheral neuropathy, and plantar fasciitis), some of which are under appellate consideration for such (bilateral bunions, hammertoes, and arthritis of both ankles), and some of which or neither service-connected nor under appellate consideration (bilateral metatarsalgia, pes planus, peripheral neuropathy, Achilles tendinosis, and arthritis of both knees).  Because of the anatomical proximity and physiological interplay of the body parts affected by these separate disabilities and the overlapping symptoms affecting functional impairment stemming from each, many of the issues on appeal are inextricably intertwined.

Issues seeking increased evaluations

The Veteran was most recently provided VA examinations to determine the frequency and severity of the symptoms attributable to his service-connected bilateral frost bite residuals and plantar fasciitis, in December 2015 and March 2014, respectively.  Evidence from the Veteran's December 2017 testimony and subsequent VA treatment records reflect that the symptoms associated with these disabilities has increased since these examinations were completed.  More to the point, the Veteran asserted that he had an upcoming medical appointment later in December 2017 to discuss the possibility of undergoing bilateral foot surgery.  The Veteran is certainly considered to be competent and credible to report symptoms that he experiences first-hand, such as increased difficulty walking and standing and discussing the possibility of upcoming foot surgery with his VA podiatrist.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that a remand to provide the Veteran with contemporaneous VA examinations to determine the current frequency and severity of the symptoms related to these service-connected disabilities is necessary to fulfill VA's duty to assist the Veteran in substantiating the issues on appeal under the controlling laws.  

Hammertoes, bunions, and ankles

It appears that the Veteran developed bunions and hammertoes during the pendency of the current appeal, as such diagnoses were ruled out at the time of the March 2014 VA examination, but were later diagnosed upon private and VA examinations in June 2014 and June 2015, respectively.  As with the diagnoses of arthritis affecting the Veteran's ankles, he asserts that these disabilities are all caused and/or aggravated by his service-connected bilateral frostbite residuals.  Unfortunately, a medical nexus addressing this theory of entitlement has only been obtained regarding the Veteran's hammertoes.  

In light of the various and varying disabilities affecting the Veteran's lower extremities, these issues have been expanded to include the possibility of causation and/or aggravation by any of the Veteran's service-connected disabilities affecting his lower extremities, to include those which may be granted as a result of this remand.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability).  While the Veteran has been provided 8 separate VA examinations pertaining to his feet and ankles during the pendency of this appeal, the available nexus opinions do not adequately address these forms of entitlement.  Specifically, a June 2015 VA opinion is limited to secondary causation and/or aggravation by frostbite residuals, and an August 2016 opinion is focused on possible causation and/or aggravation of ankle arthritis by pes planus - a disability for which service connection has not been established.  The Board finds these opinions to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, the Board concludes that these issues must be remanded in order to obtain medical nexus opinions which fully address the etiologies of the Veteran's disabilities under pertinent theories of entitlement.  

Gastrointestinal disability and fibromyalgia - Gulf War presumption

In addition to the laws controlling service connection on a direct or secondary basis, compensation may be granted for manifestations of an undiagnosed disability or medically unexplained chronic multi-symptom illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2017).  The Veteran has asserted that service connection is warranted for both of these disabilities under the theories of direct service connection and Gulf War presumption.

The Veteran was provided a VA examination in connection with these issues in April 2015.  Regarding a gastrointestinal disability, the April 2015 examiner provided a diagnosis of gastroesophageal reflux disease (GERD) and opined that such was "definitely not related to any specific exposure event encountered by the vet during his tour of Southwest Asia."  While this statement addresses this matter under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2017), the matter of direct causation is not broached.  This point is especially critical, as the April 2015 VA examination report inconsistently states that the onset of the disease was either in 2001 or in 2015.  

Given the above inconsistencies and unaddressed theory of entitlement, the Board concludes that this issue must be remanded in order to obtain adequate medical opinions concerning these critical points.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning the issue seeking to establish service connection for fibromyalgia, the April 2015 VA examiner ruled out a diagnosis of fibromyalgia based on the pattern of the Veteran's reported pain points and multiple disabilities manifesting in pain in varying body parts, and stated that, in light of a lack of a diagnosis, "[a] Gulf War opinion for [service connection] is not necessary."  However, applicable law provides that, in cases such as these, consideration must also be given to whether such complaints may be signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness, to include muscle pain and joint pain.  38 U.S.C.A. § 1117 (g) (West 2002).  As this critical matter remains unaddressed, the Board finds that the issue must be remanded in order to address all necessary matters.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, so that the VA examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's disabilities, updated private treatment records and VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, and all associated facilities must be obtained and associated with the file for review and consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ask the Veteran to identify and complete releases for all private treatment records associated with the disabilities addressed within this remand.  For each release that the Veteran completes and submits, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Columbia, South Carolina, and all associated facilities dated after August 10, 2017.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for a VA examination to evaluate his service-connected frostbite residuals and plantar fasciitis and to determine the nature and etiologies of his bilateral bunions, hammertoes, and ankle arthritis.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  

The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected frostbite residuals and plantar fasciitis.  To the extent possible, the examiner must attempt to differentiate between the impairment associated with each identified neurologic and orthopedic disability (whether service-connected or not) affecting the Veteran's feet and ankles.  

Thereafter, the examiner is requested to address the following:

a.  Are the Veteran's right and/or left bunions at least as likely as not caused or aggravated by a service-connected disability, to include any disability which may found to be service-connected as a result of this examination?

b.  Are the Veteran's right and/or left hammertoes at least as likely as not caused or aggravated by a service-connected disability, to include any disability which may found to be service-connected as a result of this examination?

c.  Is the Veteran's right and/or left ankle arthritis at least as likely as not caused or aggravated by a service-connected disability, to include any disability which may found to be service-connected as a result of this examination?

*The examiner is reminded that secondary causation and aggravation must be addressed in regard to each disability.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to determine the nature and etiology of any identified gastrointestinal disability, to include GERD) and his complaints of joint and muscle pains - claimed as fibromyalgia.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  Any and all necessary studies and tests should be conducted.  

Thereafter, the examiner is requested to address the following:

a.  Identify any and all gastrointestinal disabilities and disabilities manifested by muscle and joint pain present during the appeal period.  If GERD and/or fibromyalgia are ruled out, such a finding must be reconciled with the findings of the April 2015 VA examiner.  

b.  State an approximate date for the initial onset of any diagnosed disability identified in part (a).  

c.  For each disability identified in part (a), express an opinion as to whether such is due to diagnosed or undiagnosed illness, and whether it is at least as likely as not that such disability (whether or not due to diagnosed or undiagnosed illness) is related to the Veteran's active service. 

d.  If a known disorder is not identified with regard to either a gastrointestinal disability or a disability manifested by muscle and joint pain in part (a), the examiner should address whether any identified signs and symptoms which are not attributable to a known diagnosis of either are objective indications of chronic disability, to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2) (2017).  The appropriate examiner should also express his or her opinion as to whether any disability is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


